Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 4 November 2022. 
Claims 1-8, 10-17, and 21-24 are pending and examined.  Claims 1, 8, 10, and 17 are currently amended.  Claims 9, and 18-20 are cancelled.  Claims 21-24 are new.
Response to Arguments
Drawing objection to Figures 1-5, and 7-13 is withdrawn due to filing of acceptable replacement drawing.  However, Figure 14 remains objected because the flowchart in Figure 14 is not legible.
The rejection under AIA  35 U.S.C. §101 is withdrawn due to amendment and argument.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph and interpretation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) sixth paragraph with respect to “controller” configured to measure and compute as recited in claims 1 and 10 is withdrawn due to amendment and argument.  However, Applicant fails to respond to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph and interpretation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) sixth paragraph with respect to “laser measurement system” configured to measure as recited in claims 1 and 10.  As such, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph and interpretation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) sixth paragraph with respect to “laser measurement system” configured to measure as recited in claims 1 and 10.
Applicant’s amendment has constituted new matter which necessitates a new ground of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in this Office Action.
Drawing
Figure 14 is objected to under 37 CFR 1.83(a) because they are not legible.  The the flowchart in Figure 14 is not legible.  The drawings must show every feature of the invention specified in the claims.  Drawing(s) are required to facilitate understanding of the invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claims 21, 23, and 24 are objected to because of the following informalities: In claim 21, “the vessel” at line 2 should be “a vessel”, “a vessel” at line 5 should be “the vessel”, “the operator” at line 10 should be “an operator”.  In claim 23, “the level of water” at line 2 should be “a level of water”.  In claim 24, “the floating dock” at line 3 should be “a floating dock”. Appropriate correction as indicated is required.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-17, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended limitation, “the representations dynamically updated based on the at least one vessel corner height” as recited in claims 1 10, and 21.  There is no specification support for amended limitation.  The closest specification is “[0060] Furthermore, the various measurements, readings, and computations may be repeated and updated frequently, e.g., every second or multiple times a second. In this way, the operator can be provided with updated barge corner heights substantially in real-time so that more accurate loading of the barge is possible.”  However, “computations repeated and updated frequently” as disclosed in [0060] does not explicitly or implicitly support the above amended limitation “the representations dynamically updated based on the at least one vessel corner height”.  As such the above amended limitation constitutes new matter as amended. 
Dependent claims 2-8, 11-17, and 22-24 are rejected based on their dependency on the respective independent claims 1 10, and 21.
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 10-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claims 1 10, and 21 are rejected because “laser measurement system” configured to measure recited in claims 1 10, and 21 has been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language “measure” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the function. Appropriate correction is required.
Claims 1 10, and 21 are also rejected because claim limitation “the representations dynamically updated based on the at least one vessel corner height” as recited in claims 1 10, and 21 is unclear and indefinite what dynamically means.  Appropriate correction is required.
Dependent claims 2-8, 11-17, and 22-24 are rejected based on their dependency on the respective independent claims 1 10, and 21.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “laser measurement system” configured to measure as recited in claims 1, 10, and 21.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“laser measurement system” configured to measure and “controller” configured to measure and compute as recited in claims 1, 10, and 21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-8, 10-17, and 21-24 would be allowable if rewritten or amended to overcome the drawing objection, claim objection the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Krejci, US 2005/0188763 (A1) teaches a device for measuring the draft of a vessel including a tube of a known length having a lower end adapted to be immersed in water a fixed distance from a main deck or other reference point on the vessel, and a pressure sensor directly mounted at the lower end of the tube to measure the pressure head of the water at the lower end of the tube. The pressure at the lower end of the tube is used to determine the distance between a fixed reference point (draft line) on the side of the vessel and the actual surface of the water. This depth is then used to calculate the depth of the hull beneath the surface of the water or the draft of the vessel.
In regarding to independent claims 1, 10, and 21, Krejci taken either individually or in combination with other prior art of record fails to teach or render obvious a vessel load measurement system comprising a laser measurement system configured to measure distances and angles by directing a laser of the laser measurement system onto remote laser targets; a first laser target for placement at a known location on a vessel; at least one tilt sensor for measuring pitch and roll of the vessel; and a controller configured to use the laser measurement system to measure a height of the first laser target on the vessel and to compute at least one vessel corner height based on the measured height of the first laser target at the known location on the vessel, the pitch and roll measurements, and known dimensions of the vessel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667